IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-18,932-05


                           IN RE PHILLIP WAYNE KERSH, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NO. 10-11-11960- CR IN THE 410th DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 410th District Court of Montgomery County, that more than 35 days have

elapsed, and that the application has not yet been forwarded to this Court. Relator contends that the

district court entered an order designating issues on December 26, 2013.

        Respondent, the Judge of the 410th District Court of Montgomery County, shall file a

response with this Court by having the District Clerk submit the record on such habeas corpus

application. In the alternative, Respondent may resolve the issues set out in the order designating
                                                                                               2

issues and then have the District Clerk submit the record on such application. In either case,

Respondent’s answer shall be submitted within 30 days of the date of this order. This application

for leave to file a writ of mandamus will be held in abeyance until Respondent has submitted the

appropriate response.



Filed: August 20, 2014
Do not publish